                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
                                                               :
SARAH EDMONDSON, et al.,                                       :
                                                               :
                           Plaintiffs,                         :
                                                               : Case No.: 1:20-cv-00485-ERK-SMG
         v.                                                    :
                                                               :
                                                               :
KEITH RANIERE, et al.                                          :
                                                               :
                           Defendants.                         :
---------------------------------------------------------------x

                                      NOTICE OF MOTION

         PLEASE TAKE NOTICE that upon the accompanying Memorandum of Law in Support

of Ex Parte Motion for a Protective Order Permitting Certain Plaintiffs to Proceed

Psuedonymously and Protecting Their Identities, the undersigned will move this court before the

Honorable Eric R. Komitee, United States District Judge, in the United States Courthouse, 225

Cadman Plaza East, Brooklyn, New York 11201, on such date and at such time as the Court sets,

for an order in the above-captioned action protecting plaintiff identities by permitting them to use

pseudonyms in the caption of this case, requiring all parties to use such pseudonyms in all public

filings, and prohibiting the disclosure of the true identities of such plaintiffs to any third-parties.

 Dated: February 5, 2020                            /s/ Neil L. Glazer
                                                    Neil L. Glazer
                                                    William E. Hoese
                                                    Steven M. Steingard
                                                    Stephen H. Schwartz
                                                    Craig W. Hillwig
                                                    Zahra R. Dean
                                                    Aarthi Manohar
                                                    KOHN, SWIFT & GRAF, P.C.
                                                    1600 Market Street, Suite 2500
                                                    Philadelphia, PA 19103
                                                    (215) 238-1700


{00207977 }
              Aitan D. Goelman
              ZUCKERMAN SPAEDER
              1800 M Street NW, Suite 1000
              Washington, DC 20036
              (202) 778-1800




              2
{00207977 }
